UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 14, 2015 Spark Networks, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-32750 20-8901733 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 11150 Santa Monica Boulevard, Suite 600 Los Angeles, California (Address of Principal Executive Offices) (Zip Code) (310) 893-0550 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 14, 2015, Gregory J. Franchina, the Chief Information Officer of Spark Networks, Inc. (the “Company”), delivered a notice of resignation to the Company indicating that he intended to resign from the Company effective as of November 14, 2015.The Company intends to replace Mr. Franchina and has initiated the process of recruiting qualified candidates. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPARK NETWORKS, INC. Date: October 19, 2015 By: /s/ Robert W. O’Hare Name: Robert W. O’Hare Title: Chief Financial Officer
